Judge Ewing-
delivered the Opinion of the Court.
The defendant in this case offered a deed in evidence, which seems to have been recorded in the proper county, upon the certificate of a Justice of the County Court of Montgomery county, State of Missouri, of the due acknowledgment of the deed before him, and the certificate of the clerk of the County Court of said county, over his own signature, and with “his own private seal annexed, (no seal of office being yet provided,) at Lewisburg, the 20th day of May, 1833.”
*317The deed was objected to as evidence on the sole ground, that the clerk had not certified it “with the seal of his office annexed,” as required by the statute of 1831, Statute Laws of Kentucky, 451.
We are not disposed to stick to the letter in the construction of the statute.
If that seal is annexed by the clerk which he has been accustomed to use, it is, pro hac vice, the seal of his office, and comes within the contemplation of the Legislative requisition.
We will presume, that his own private seal, which he annexes, is the seal which has been recognized and adopted by his Court as his official seal for the occasion, and as such, it subserves all the purposes of authentication under our statute.
The deed should not, therefore, have been rejected by the Circuit Court.
Judgment reversed, and cause remanded, that a new trial may be granted.